      Case 2:19-cr-00043-KS-MTP Document 81 Filed 02/09/21 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                           CRIMINAL NO. 2:19-CR-43-KS-MTP

NAKIA TROTTER


                                       ORDER

      On February 5, 2020, Defendant pleaded guilty to possession of 50 grams or

more of methamphetamine with intent to distribute, in violation of 21 U.S.C. §

841(a)(1). On June 22, 2020, the Court sentenced him to 5 years of imprisonment

followed by 5 years of supervised release. This sentence was a significant downward

departure from the Guidelines. On December 14, 2020, Defendant filed a Motion for

Compassionate Release [60] pursuant to 18 U.S.C. § 3582(c)(1)(A) or for a sentence

reduction pursuant to 18 U.S.C. § 4205(g) because of the COVID-19 pandemic,

although he is not due to be released until November 2022.

      First, to the extent Defendant seeks it, the Court does not have the authority

to order home confinement. See United States v. Sherrill, 2021 WL 214684, at *3 (S.D.

Miss. Jan. 21, 2021) (citing 18 U.S.C. § 3621(b); United States v. Dysart, 66 F. App’x

526, 2003 WL 21018298, at *1 (5th Cir. 2003)).

      Second, 18 U.S.C. § 4205(g) provides that “upon motion of the Bureau of

Prisons,” the Court may reduce a sentence to time served. BOP has not made any

motion, and § 4205(g) is inapplicable. See United States v. Ibarra-Alcarez, 588 F.
       Case 2:19-cr-00043-KS-MTP Document 81 Filed 02/09/21 Page 2 of 7




App’x 345, 346 (5th Cir. 2014).

      As for a reduction of Defendant’s sentence, 18 U.S.C. § 3582 permits the Court

to reduce a term of imprisonment after considering the factors set forth in 18 U.S.C.

§ 3553(a), if it finds that “extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission . . . .” 18 U.S.C. § 3582(c)(1)(A). Defendant has

the burden of demonstrating that he meets the requirements for compassionate

release. United States v. Whirl, 2020 WL 3883656, at *1 (S.D. Miss. July 9, 2020).

      The Sentencing Commission’s guidelines provide, in relevant part, that the

Court may reduce a term of imprisonment, after considering the factors set forth in

18 U.S.C. § 3553(a), if (1) “[e]xtraordinary and compelling reasons warrant the

reduction;” (2) “[t]he defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g);” and (3) “[t]he reduction is

consistent with this policy statement.” U.S. SENTENCING GUIDELINES MANUAL §

1B1.13.   The   Sentencing    Commission’s     application   notes provide     that   an

“extraordinary and compelling reason” exists if “[t]he defendant is suffering from a

terminal illness . . . .” U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A)(i).

Likewise, the standard is met if:

      The defendant is

             (I) suffering from a serious physical or medical condition,

             (II) suffering from a serious function or cognitive impairment, or


                                           2
      Case 2:19-cr-00043-KS-MTP Document 81 Filed 02/09/21 Page 3 of 7




             (III) experiencing deteriorating physical or mental health because
             of the aging process,

      that substantially diminishes the ability of the defendant to provide self-
      care within the environment of a correctional facility and from which he
      or she is not expected to recover.

U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A)(ii). The notes also

provide that certain circumstances related to the defendant’s age and family

circumstances can meet the standard. U.S. SENTENCING GUIDELINES MANUAL §

1B1.13 cmt. n. 1(B)-(C).

      The policy statement also contains a catch-all provision that the Bureau of

Prisons may determine whether there is some other “extraordinary and compelling

reason” other than those in subdivisions (A) through (C). U.S. SENTENCING

GUIDELINES MANUAL § 1B1.13 cmt. n. 1(D). The Fifth Circuit has declined to weigh

in as to whether the catch-all provision “delegates only to the Bureau of Prisons.”

United States v. Thompson, --- F.3d ---, 2021 WL 37493, at *2 n. 4 (5th Cir. Jan. 5,

2021). This Court, however, defers to the plain language of the policy statement,

which delegates the authority to determine whether such “other reasons” exist to the

Bureau of Prisons. See, e.g. United States v. Garcia, 457 F. Supp. 3d 651, 655-56 (C.D.

Ill. 2020) (policy statement provision requiring “catch-all” to be determined by BOP

was not overridden by First Step Act).

      Defendant argues that the COVID-19 pandemic constitutes an extraordinary

and compelling reason to reduce his sentence. He is currently incarcerated at Federal

Medical Center Lexington. He alleges that as of February 4, 2021, the facility had 6

                                          3
       Case 2:19-cr-00043-KS-MTP Document 81 Filed 02/09/21 Page 4 of 7




confirmed active inmate cases of COVID-19 and 7 active staff cases, with 9 deaths

having occurred, and 742 inmates and 70 staff having recovered from the illness. He

argues that he is unable to effectively avoid exposure to the virus because of the

conditions of confinement in the facility, and that he is at a higher risk of death

because he has preexisting medical conditions, including non-hodgkins lymphoma,

blood clots, congestive heart failure, diabetes, and hypertension. He also argues that

there is no substantial risk that he will engage in further criminal conduct or

endanger any person or the public if he is released, citing his acceptance of

responsibility, and plan to live with his wife after release.

      The Court also notes that Defendant has already contracted and recovered

from COVID-19. In September 2020, Defendant was placed in isolation after testing

positive, and on October 2, 2020, he was removed from isolation after recovering from

the illness and exhibiting no further symptoms.

      The Court finds that Defendant has not demonstrated that there is an

“extraordinary and compelling” reason to reduce his term of imprisonment.

Defendant has not articulated a “serious physical or medical condition . . . that

substantially diminishes the ability of the defendant to provide self-care within the

environment of a correction facility and from which he or she is not expected to

recover.” See U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A). Courts in

this Circuit have found that defendants who are not suffering from a terminal illness,

a serious physical or medical condition that diminishes their ability to care for


                                            4
       Case 2:19-cr-00043-KS-MTP Document 81 Filed 02/09/21 Page 5 of 7




themselves, serious functional or cognitive impairment, or deteriorating physical or

mental health because of aging do not meet the standard imposed by the Sentencing

Commission’s policy statements. See, e.g. United States v. Takewell, 2020 WL

4043060, at *3 (W.D. La. July 17, 2020); United States v. Washington, 2020 WL

4000862, at *5 (E.D. La. July 15, 2020); United States v. Clark, 2020 WL 1557397, at

*4 (M.D. La. Apr. 1, 2020); United States v. Vasquez, 2020 WL 3000709, at *3 (S.D.

Tex. June 2, 2020); United States v. Johnson, 2020 WL 3962284, at *3 (S.D. Tex. July

13, 2020); United States v. Dodd, 2020 WL 3893695, at *4 (E.D. Tex. July 10, 2020);

United States v. Reeves, 2020 WL 3895282, at *3 (N.D. Tex. July 10, 2020); Whirl,

2020 WL 3883656 at *3. “Preexisting medical conditions that place a defendant at

increased risk for serious illness from COVID-19 are not in and of themselves

sufficient to establish extraordinary and compelling reasons justifying a reduction in

sentence.” United States v. McLin, 2020 WL 3803919, at *3 (S.D. Miss. July 7, 2020).

      Additionally, Defendant’s “general concerns about possible exposure to

COVID-19 do not meet the criteria for extraordinary and compelling reasons for a

reduction in sentence . . . .” Takewell, 2020 WL 404360 at *4. “[T]he mere existence

of COVID-19 in society” and, consequently, the prison system “cannot independently

justify compassionate release, especially considering BOP’s statutory role, and its

extensive and professional efforts to curtail the virus’s spread.” United States v. Raia,

954 F.3d 594, 597 (3rd Cir. 2020) (citing BOP’s COVID-19 Action Plan). Moreover,

Defendant has already contracted and recovered from COVID-19, rendering any


                                           5
      Case 2:19-cr-00043-KS-MTP Document 81 Filed 02/09/21 Page 6 of 7




concerns of exposure moot.

      Additionally, agents witnessed Defendant sell almost 900 grams of “ice”

methamphetamine that, due to its purity level, was likely imported from outside the

United States. Although Defendant characterizes his conviction as a “non-violent

drug offense,” he was responsible for funneling large amounts of methamphetamine

into the community. This was not Defendant’s first drug offense. In 2014, he pleaded

guilty in Louisiana to conspiracy to possess marijuana with intent to distribute.

Accordingly, Defendant has not demonstrated to the Court’s satisfaction that he

would not return to his previous criminal activity if released.

      In summary, the Court certainly takes the COVID-19 pandemic seriously, but

it “cannot release every prisoner at risk of contracting COVID-19 because the Court

would then be obligated to release every prisoner.” United States v. Koons, 2020 WL

1940570, at *4 (W.D. La. Apr. 21, 2020). The Courts that have granted compassionate

release because of the pandemic “largely have done so for defendants who had already

served the lion’s share of their sentences and presented multiple, severe health

concerns.” Thompson, 2021 WL 37493 at *3. “Fear of COVID doesn’t automatically

entitle a prisoner to release.” Id.; see also Koons, 2020 WL 1940570 at *5.

      Defendant has only served approximately two-thirds of his sentence, and he

has not provided any good reason why he should not serve the rest – particularly in

light of the substantial downward departure he received at sentencing. The BOP’s

response to the pandemic, outlined in detail in the Government’s brief, is sufficient,


                                           6
          Case 2:19-cr-00043-KS-MTP Document 81 Filed 02/09/21 Page 7 of 7




given the circumstances and logistical issues presented by a prison environment. For

all these reasons, the Court denies Defendant’s Motion for Compassionate Release

[60]. 1

          SO ORDERED AND ADJUDGED this 9th day of February, 2021.

                                                          /s/ Keith Starrett
                                                                    KEITH STARRETT
                                                     UNITED STATES DISTRICT JUDGE




1See e.g. United States v. Brown, 2020 WL 6833778 (5th Cir. Nov. 20, 2020); United States v.
Jackson, 2020 WL 6702129 (5th Cir. Nov. 13, 2020); United States v. Rivas, 2020 WL 6437288 (5th
Cir. Nov. 2, 2020).
                                                7
